Citation Nr: 1437134	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  07-39 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a skin disorder, to include as due to exposure to herbicides.

(The issues of entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder, prior to June 6, 2013, and entitlement to a rating higher than 50 percent for posttraumatic stress disorder, from June 6, 2013, will be the subject of a separate decision.)


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran & Spouse


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from September 1962 to June 1966.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In March 2010 and March 2014, the Veteran testified at hearings conducted before two separate Veterans Law Judges (VLJs).  Transcripts of those hearings have been associated with the claims file.  The law requires that the VLJ who conducts a hearing on appeal must participate in any decision made on that appeal, and that the matter will be decided by a three member panel of VLJs.  See 38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 20.707 (2013).  The United States Court of Appeals for Veterans Claims (Court) recently held that a Veteran is entitled to have an opportunity for a hearing before all Board members who will ultimately decide the appeal.  Arneson v. Shinseki, 24 Vet. App. 379 (2011). 

Pursuant to the Court's recent holding in Arneson, a letter was sent to the Veteran in June 2014 notifying him that he had the option of having a third hearing with a VLJ who would be assigned to the panel to decide his appeal.  In June 2014, the Veteran responded that he did not wish to appear at a hearing before a third VLJ.  Therefore, in accordance with Arneson, an additional hearing is not needed.

In April 2010 and February 2012, the Board remanded this claim for additional development.  That development having been completed, the claim is now ready for appellate review.


FINDING OF FACT

A chronic skin disorder was not present in service and there is no credible or competent medical evidence that any current skin disorder is related to service, to include as due to herbicide exposure.


CONCLUSION OF LAW

A skin disorder was not incurred in or aggravated by active duty service, nor may it be presumed to have incurred during service or as a result of exposure to herbicides.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.313 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326.

The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated January 2007.  No argument has been advanced that there exists any error in the accomplishment of the duty to notify. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  All service treatment records, VA, and private medical records have been obtained and associated with the claims file.  The Board also reviewed the Veteran's VA electronic medical records.  The Board finds that the VA examination was comprehensive and adequate upon which to base a decision on the merits of the issue on appeal.  The VA examiner personally interviewed and examined the Veteran, elicited a medical history and provided comprehensive and rational explanation for the conclusions reached. 

Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issue on appeal, and have not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal. 

Concerning the hearings, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the individual who chairs a hearing must fully explain the issues and to suggest the submission of evidence that may have been overlooked. 

In the present case, in both hearings, the VLJs discussed the issue and the bases of the prior RO determination, and asked specific questions directed at identifying any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding and might substantiate the claim.  Accordingly, the Veteran is not shown to be prejudiced on this basis. 

Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearings.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJs complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

Accordingly, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal. 

Finally, the Board finds that there was substantial compliance with the February 2012 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

Here, in February 2012, the Board directed the RO to afford the Veteran a VA examination and to obtain a medical opinion.  Treatment records from a VA facility were also to be obtained and associated with the claims file.  The claims file shows that the RO obtain and associated VA treatment records with the file.  Further, the Veteran was afforded a VA examination in December 2012, which as discussed further below, is sufficient for appellate review.  Accordingly, the Board finds that there has been substantial compliance with the February 2012 Board remand directives and, therefore, no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. at 104 (2008).

II.  Entitlement to Service Connection for a Skin Disorder, to Include as Due to Exposure to Herbicides

The Veteran seeks entitlement to service connection for a skin disorder.  He asserts his skin rash began shortly after discharge from service and has continued to increase in severity.  

Applicable Laws

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

With chronic diseases shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time. 

When the disease entity is established, there is no requirement of evidentiary showing of continuity.  If the condition noted during service (or in the presumptive period) is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned, then generally a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit recently limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic diseases" in 38 C.F.R. § 3.309(a).  Because the Veteran's skin disorders are not specifically listed as chronic diseases under 38 C.F.R. § 3.309(a), the theory of continuity of symptomatology is not for application in the Veteran's claim of service connection. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992). 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002). 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a headache, varicose veins, or tinnitus, the Veteran is not competent to provide evidence as to more complex medical questions, such as the etiology of psychiatric, respiratory, or orthopedic disorders.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Service connection can also be established on a presumptive basis for certain diseases associated with exposure during service to herbicides.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309. 

For purposes of establishing service connection for a disability claimed to be a result of exposure to Agent Orange, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the Veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f). 

The applicable criteria also provide that a disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309(e), will be considered to have been incurred in service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).  Specific types of skin disorders (chloracne and other acneform disease) are such diseases.  38 C.F.R. § 3.309(e).

No condition other than ones listed in 38 C.F.R. § 3.309(a), however, will be considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 3.307(a). 

Pursuant to 38 C.F.R. § 3.309(e), chloracne or other acne form disease consistent with chloracne; Type II diabetes mellitus; Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), manifested to a degree of 10 percent at any time after service shall be service connected, if a Veteran was exposed to a herbicide agent during active military, naval, or air service, and the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, and provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  For chloracne or other acneform disease consistent with chloracne, the disease must be manifest to a degree of 10 percent or more within a year after the last date of exposure.  38 C.F.R. § 3.307(a)(6)(ii).

Facts

The Veteran's service records were reviewed.  His enlistment examination from March 1962 did not note any skin rashes.  There are no complaints, treatment, or diagnoses of any skin disorders during service.  In the Veteran's Report of Medical History for his separation examination in January 1966, he noted that he had flat feet with falling arches, but did not note any skin disorders.  The separation examination in January 1966 also did not note any skin rashes.

There are no documented complaints or treatment of a skin disorder until a November 2001 VA treatment note, where the Veteran was diagnosed and treated for eczematous dermatitis with lichen simplex chronicus and prurigo nodules.  It was noted that the Veteran stated he had a 10 year history of eczema, which would make the onset in the year 1991.  

The Veteran has also testified that he began experiencing a rash on his legs, shortly after discharge from service.  The Veteran's wife and sister have also submitted statements reporting that the Veteran's rash began several months after discharge from service.

During a February 2009 Agent Orange VA examination, the Veteran reported that he had a rash that started in Vietnam and has continued to this day.  

The Veteran was afforded a VA examination in June 2010.  The examiner noted the November 2001 note that included a documentation back to 1991 for the Veteran's onset of his rash.  After examination, the examiner opined that the Veteran's rashes are more consistent with contact dermatitis and venous stasis than cloracne or a chemical exposure.  The examiner noted that the Veteran's wife admitted to using a highly allergic fabric softener.

The Veteran was afforded a VA examination in December 2012.  The examiner noted that the Veteran reported starting to have rashes develop on his legs shortly after leaving service in 1966, but that he was able to use over the counter topical medications for a long time.  The examiner stated that since then, the Veteran's rash has been diagnosed as lichen simplex chronic, prurigo nodules, eczema and rosacea.  After examination, the examiner opined that it is less likely than not that the Veteran's current skin condition occurred in service or was related to any in-service disease, event, or injury, including herbicides exposure.  The examiner noted that the Veteran does not have any service treatment records of a skin disorder and the Veteran himself denied having a skin condition during service.  The Veteran reported that his condition started shortly after leaving service.  The examiner noted that qualified dermatologists have evaluated the Veteran's skin and it has never been diagnosed as an Agent Orange related skin condition.  The examiner opined that the etiology of the Veteran's current skin disorder is most likely an underlying dermatoses and environmental factors such as heat, sweat, or skin irritants.  The examiner then noted the conflicting evidence of record, including that the Veteran reported having a rash since leaving service in 1966 and that the rash he has now is the same or very similar; he also reported a similar story to a dermatologist in January 2011, however, a note from 2001 states that the Veteran reported he has had leg rashes for ten years, bringing the start date to 1991.  Regarding the Veteran's spider bite, the examiner stated that upon review, it appears that the spider bite caused an ulcer on the Veteran's right leg and he developed stasis dermatitis, which was likely an acute skin condition related to the bite and not related to the chronic skin disorder for which he is seeking service connection.

Analysis

Initially, the Board notes that the Veteran has current diagnoses of several skin disorders.  See December 2012 VA examination.  As such, element (1) set forth under Shedden, current disability, has been satisfied.  See Shedden, supra.  

Additionally, based on the Veteran's service in Vietnam from July 1965 to November 1965, the Board finds that the Veteran was exposed to herbicides.

Unfortunately, the Veteran's current skin disorders, diagnosed as eczema, lichen simplex chronicus and prurigo nodules, are not presumptive conditions associated with herbicide exposure.  See 38 C.F.R. § 3.309.  Therefore, service connection cannot be granted for these disorders on a presumptive basis.

Consideration has also been given to the fact that the claim must still be reviewed to determine if service connection can be established on a direct basis, even if a Veteran is found not to be entitled to a regulatory presumption of service connection.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Service records were silent as to any complaints, treatments, or diagnoses of any type of skin disorder during service.  As such, the evidence does not demonstrate that the Veteran suffered from a skin disorder during his period of active duty service.  Shedden element (2) has not been satisfied.  See Shedden, supra.

The Board finds the December 2012 VA examiner's opinion to be highly probative evidence as to whether the Veteran's skin disorder was due to service.  The examiner opined that it was less likely than not that the Veteran's skin disorder occurred in service or was in any way related to service.  As noted, this opinion was based on a review of the record, consideration of the Veteran's own statements as to his symptoms and history, and the results of physical examination and diagnostic studies.  To date, there are no medical opinions to the contrary of evidence.

The Board has considered the Veteran's own statements regarding the nature and etiology of his skin disorder as well as those submitted by his friends and wife.  The Board acknowledges that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss his skin symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board observes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology). 

In the present case however, the Board is troubled by the Veteran's inconsistent and contradictory statements regarding the nature and date of onset of his skin problems.  As noted above, the Veteran, as well as his wife and sister, have asserted that his leg rashes began several months after discharge from service, yet during a February 2009 VA examination the Veteran asserted his rash began during service in Vietnam.  Additionally, during treatment in November 2001, the Veteran stated that his rash had on onset of 10 years prior, in 1991.  Given the Veteran's conflicting statements concerning the nature and date of onset of his skin problems, and the normal findings at the time of his service separation examination, the Board finds that he is not a reliable historian and that his allegations of a chronic skin disorder in service and pertinent symptoms since service is of little probative value.  Therefore, the Board declines to assign his contentions any evidentiary weight. 

Furthermore, the Board finds that the Veteran's lay statements, and those of his wife and sister, are outweighed by the negative service treatment records and the negative VA medical opinion cited above.  Additionally, the Veteran is not competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  Accordingly, though the Veteran is competent to report his symptoms, he is not credible to provide an opinion as to nature and etiology.

Therefore, there is no probative evidence of record that establishes the Veteran's skin disorder is the result of active duty service.  As noted above, there is no evidence that the Veteran's skin disorder can be linked to his period of active duty.  Accordingly, the Board finds that element (3) under Shedden, nexus, has not been satisfied.  See Shedden, supra. 

In summary, the weight of the evidence reflects that the Veteran did not develop a skin disorder until after service.  There were no documented symptoms or diagnosis of a skin disorder during service.  As such, service connection may not be granted on a presumptive basis for chronic disability.  See 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Furthermore, multiple VA examiners have opined that the Veteran's skin disorder is less likely than not due to service, to include exposure to herbicides.

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a skin disorder.  See 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2013).


ORDER

Entitlement to service connection for a skin disorder, to include as due to exposure to herbicides, is denied. 


______________________________                  ____________________________
JOAQUIN AGUAYO-PERELES                                      TANYA A. SMITH
      Veterans Law Judge,                                                    Veterans Law Judge,
    Board of Veterans' Appeals                                    Board of Veterans' Appeals




________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


